         Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                            Civil Action No.
                             Plaintiff,
                                                            2:20-cv-00776-JG
        v.

 DAVID FELDMAN, et al.,

                             Defendants.




                                          ORDER

       AND NOW, to wit, as of this ____ day of ____________, 2020, upon due consideration,

it is hereby ORDERED and DECREED that Defendants’ Motion for Enlargement of Time is

GRANTED, and Defendants are afforded until November 4, 2020 to finish compliance with this

Court’s Order of October 22, 2020.




                                     BY THE COURT:




                                     ____________________________________
                                     HON. JOHN GALLAGHER
                                     U.S.D.J.




                      1
         Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 2 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                Civil Action No.
                              Plaintiff,
                                                               2:20-cv-00776-JG
        v.

 DAVID FELDMAN, et al.,

                              Defendants.




                       DEFENDANTS’ DAVID FELDMAN ET AL’S
                        MOTION FOR ENLARGMENT OF TIME


To The Honorable Court:

       For the reasons set forth in the accompanying Memorandum of Law, your Defendants

respectfully request that this Court grant defendants’ Motion for Enlargement of Time.


                                            Respectfully submitted,

       10/29/2020                           LAW OFFICE OF SIMON ROSEN, PLLC

                                            By: /Simon Rosen, Esq./ (#6279)

                                            Counsel for Defendants/Movants




                       2
         Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 3 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                               Civil Action No.
                              Plaintiff,
                                                               2:20-cv-00776-JG
        v.

 DAVID FELDMAN, et al.,

                              Defendants.




                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                      MOTION FOR ENLARGMENT OF TIME



       Defendants David Feldman, Bare Knuckle, LLC, Bare Knuckle Boxing, LLC, ABC Corp.

1-15, and John Does 1-15 (collectively, the “Feldman Defendants”), by and through their

undersigned counsel, hereby submit this memorandum of law in support of their motion for

enlargement of time, as follows.

I.           FACTS

       On October 22, 2020, after telephonic discovery-related status conference with counsel,

this Court entered an Order affording defendants through October 29, 2020 to complete their

compliance with plaintiff’s request for production of documents. This Order was entered in light

of the fact that substantial documents were produced prior to 10/22/20. On October 28, 2020,

                       3
         Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 4 of 6




defendants produced twelve (12) sets of documents in compliance with plaintiff’s requests, and

on October 29, 2020, defendants produced seventy-three (73) documents, or sets of documents, in

compliance thereof.

       Defendants and counsel certify that defendants require an additional Three (3) business

days, through Wednesday November 4, 2020, to ensure that all documents, consisting primarily

of emails and/or text messages sought by plaintiff, are located and produced. Although defendants

produced numerous emails and strings or emails in compliance with this Court’s most recent

Order, there remains the possibility certain documents, such as emails and/or text messages may

be available to defendants, therefore this additional period of time is requested. Due to technical

issues, defendants were unable to access documents by 10/29/20, and require additional time to do

so.



II. ARGUMENT

       At the most recent telephonic status conference, plaintiff identified the remaining

documents sought, and defendants have substantially complied. More than eighty-five (85)

documents (or sets of documents) were produced.

       It is within this Court’s discretion to afford defendants three (3) additional business days

to turnover additional document. No undue prejudice shall befall defendants, and defendants full

compliance shall occur by November 4.

       For the above reasons, and in accordance with supportive legal authority provided to this

Court in prior Memorada, the motion for enlargement should be granted.




                        4
        Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 5 of 6




      WHEREFORE, defendants David Feldman, Sr. et al. respectfully request that this Court

GRANT their Motion for Enlargement of Time.



Dated: October 29, 2020

                                         Respectfully submitted,



                                         LAW OFFICE OF SIMON ROSEN, PLLC



                                         By: /Simon Rosen, Esq./ (#6279)

                                               Counsel for Defendants/Movants

                                               ATTY ID NO. 38603
                                               128 Greenwood Avenue
                                               Wyncote PA 19095
                                               Tel. (215)564-0212 Fax (215)893-3900
                                               Email: SimonOnKey@aol.com




                      5
         Case 2:20-cv-00776-JMG Document 65 Filed 10/29/20 Page 6 of 6




                                CERTIFICATE OF SERVICE


I, Simon Rosen, Esq., hereby Certify that a true and correct copy
of the within Motion for Enlargement and accompanying papers
was duly served upon all interested by parties on 10-29-20
through the Court’s ECF Filing system.


Dated: 10-29-20                  /Simon Rosen, Esq./




                        6
